Affirmed and Memorandum Opinion filed March 31, 2005








Affirmed and Memorandum Opinion filed March 31, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00724-CR
____________
 
BLAIR DOUGLAS
TENNISON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County,
Texas
Trial Court Cause No.
919,962
 

 
M E M O R A N D U M   O P I N I O N
On March 4, 2003, appellant entered a plea of guilty to the
offense of sexual assault of a child.  A
finding of guilt was deferred and appellant was placed on community supervision
for five years and assessed a $1,000 fine. 
On April 21, 2004, the State filed a motion to adjudicate guilt.  After a hearing, the trial court found the
allegations in the motion true, adjudicated appellant=s guilt, and sentenced appellant on
July 21, 2004, to confinement for six years in the Institutional Division of
the Texas Department of Criminal Justice and assessed a fine of $1,000.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant
was provided a copy of the record and granted an extension of time to file his
response.  More than thirty days have
elapsed, and as of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 31, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.  
Do Not Publish C Tex. R. App. P. 47.2(b).